Citation Nr: 0736680	
Decision Date: 11/21/07    Archive Date: 12/06/07

DOCKET NO.  06-26 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hypertension as 
secondary to service-connected diabetes mellitus, type II.

3.  Entitlement to an initial compensable evaluation for 
visual impairment secondary to diabetes, both eyes, 
clinically significant macular edema and moderate non 
proliferative diabetic retinopathy associated with type II 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from January 1964 to 
December 1966 and from March 1967 to March 1970.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in December 
2005, a statement of the case was issued in July 2006, and a 
substantive appeal was received in August 2006.   A Board 
hearing at the RO was held in September 2007. 

With respect to the issue of entitlement to service 
connection for hypertension, the Board notes that there is a 
prior final rating decision in December 1982, which denied 
entitlement to service connection for hypertension as 
directly related to service.  However, in light of the recent 
grant of service connection for diabetes mellitus, type II, 
in a March 2005 rating decision, the current claim for 
hypertension is based on a newly raised theory of entitlement 
to service connection as secondary to diabetes mellitus, type 
II.  

In an August 2007 statement, the veteran claimed entitlement 
to nonservice-connected pension.  However, no further action 
has occurred with respect to this claim.  Thus, this issue is 
referred back to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking entitlement to service connection for 
PTSD.  Service personnel records showed that the veteran was 
a combat medic while stationed in Vietnam.  He was awarded a 
Combat Medical Badge and an Army Commendation Medal with 
"V" Device for heroism.  Thus, the Board finds that the 
veteran engaged in combat with the enemy in Vietnam.  Thus, 
the veteran's claimed inservice stressor(s) do not have to be 
corroborated as the Board finds that the veteran's lay 
statements are sufficient to establish the occurrence of the 
veteran's claims of inservice stressor(s).  See 38 C.F.R. § 
3.304(f).  Therefore, the only issue is whether the veteran 
has a current diagnosis of PTSD.  The claims file shows that 
the veteran was afforded a VA PTSD examination in June 2005.  
The examiner found that the veteran did not meet the criteria 
for a diagnosis of PTSD.  However, subsequent VA treatment 
records to show a diagnosis of chronic PTSD.  Under the 
circumstances, the Board believes another examination is 
appropriate to reconcile the apparently differing diagnoses. 

The veteran is also seeking entitlement to service connection 
for hypertension as secondary to his service-connected 
diabetes mellitus, type II.   Service connection is warranted 
for a disability, which is proximately due to, or the result 
of a service-connected disease or injury.  38 C.F.R. § 3.310.  
The Court has also held that service connection can be 
granted for a disability that is aggravated by a service-
connected disability and that compensation can be paid for 
any additional impairment resulting from the service-
connected disorder.  Allen v. Brown, 7 Vet.App. 439 (1995).  
The Board notes that the veteran was afforded a VA 
examination in April 2005.  Based on the history provided by 
the veteran that his hypertension and diabetes was diagnosed 
around the same time, the examiner found that the veteran's 
hypertension was not secondary to his service-connected 
diabetes.  However, in his hearing testimony, the veteran 
indicated that he had problems with his blood sugar prior to 
being diagnosed with hypertension.  Moreover, an October 1982 
VA hospital record, which was not addressed in the April 2005 
VA examination report, appears to indicate that the veteran 
had diabetes prior to hypertension.  Further, the examiner 
did not address whether the veteran's service-connected 
diabetes mellitus aggravated his hypertension.  Thus, the 
Board finds that the veteran should be afforded another VA 
examination to determine whether the veteran's hypertension 
is proximately due to or aggravated by his service-connected 
diabetes mellitus, type II.  

With respect to the veteran's claim for a compensable 
evaluation for his service-connected eye disability, the 
veteran was afforded a VA examination in April 2005. However, 
at the September 2007 Board hearing, the veteran testified 
that the severity of his eye disability had increased since 
the April 2005 examination.  Post examination VA treatment 
records showed continuing problems with the veteran's eyes.  
While a new examination is not required simply because of the 
time which has passed since the last examination, VA's 
General Counsel has indicated that a new examination is 
appropriate when there is evidence of an increase in severity 
since the last examination.  VAOPGCPREC 11-95 (1995).  Thus, 
based on the veteran's hearing testimony and VA treatment 
records, the Board finds that a new VA examination is 
necessary to determine the current extent of the veteran's 
service-connected eye disability. 

In his hearing testimony, the veteran indicated that he has 
received treatment for his disabilities at the Cleveland VA 
Medical Center (VAMC) in Wade Park as well as the VA 
outpatient clinic in Youngstown.  However, the claims file 
only includes VA treatment records from the Columbus VAMC.  
As VA medical records are constructively of record and must 
be obtained, the RO should obtain VA treatment records from 
the Cleveland VAMC system, including the outpatient clinic at 
Youngstown.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 
Vet.App. 611 (1992).   Further, the most recent treatment 
records from the Columbus VAMC are from July 2006.  However, 
the veteran indicated in his hearing testimony that he has 
received more recent treatment at the Columbus VAMC for his 
disabilities.  Thus, the RO should also obtain all VA 
treatment records from the Columbus VAMC from July 2006 to 
the present.  

Lastly, the Board also notes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet.App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim, but he was not provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date for the disabilities on 
appeal.  Since the Board is remanding this case for further 
development, it is reasonable for the RO to give additional 
VCAA notice to comply with Dingess/Hartman.  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The RO should send the veteran a 
corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet.App. 
473 (2006).  

2.  Appropriate action should be taken to 
obtain copies of all VA treatment records 
from: the Cleveland VAMC system, 
including the outpatient clinic in 
Youngstown; and the Columbus VAMC from 
July 2006 to the present.
 
3.  The veteran should be afforded a VA 
PTSD examination.  The claims file must 
be made available to the examiner for 
review and the examiner should be 
expressly informed that the veteran 
engaged in combat with the enemy in 
Vietnam as a combat medic.  After 
reviewing the claims file and examining 
the veteran, the examiner should then 
clearly indicate whether or not the 
veteran suffers from PTSD and, if so, 
whether it is related to the veteran's 
combat participation.

4.  The veteran should be scheduled for a 
VA examination for his hypertension.  It 
is imperative that the claims file be 
made available to the examiner for review 
in connection with the examination.  
After reviewing the claims file and 
examining the veteran, the examiner 
should respond to the following:

     a)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that hypertension is proximately due to, 
or caused by, the veteran's service-
connected diabetes mellitus, type II?

     b)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that hypertension has been aggravated by 
the veteran's service-connected diabetes 
mellitus, type II?  

5.  The veteran should be scheduled for 
an examination 
to determine the severity of his service-
connected eye disability.  The claims 
folder should be made available to the 
examiner for review.   All appropriate 
tests should be performed.  Examination 
findings should be clearly reported in 
accordance with applicable rating 
criteria.

6.  Thereafter, the issues on appeal 
should be
readjudicated.  If the benefits sought on 
appeal are not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded the appropriate opportunity 
to respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



